Citation Nr: 0603637	
Decision Date: 02/08/06    Archive Date: 02/22/06

DOCKET NO.  01-08 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a disability rating greater than 20 percent 
for a low back disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel


INTRODUCTION

The veteran had active service from October 1979 to September 
1983 and August 1989 to August 1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  The Board remanded this case in 
October 2003 for further development.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.  

2.  The evidence does not show that the veteran's back 
disability limits the forward flexion of his thoracolumbar 
spine to 30 degrees or less, or that there is favorable 
ankylosis of the entire thoracolumbar spine.  The evidence 
also does not show that the veteran's disability is severe, 
with listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in the standing position, or loss of lateral motion 
with osteo-arthritic changes.  


CONCLUSION OF LAW

The criteria for a disability rating greater than 20 percent 
for straightening of the back, consistent with inflammatory 
changes and lumbosacral strain have not been met.  
38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 
4.21, 4.40, 4.45, 4.71a, Diagnostic code 5327 (2005); 
38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities, which 
is based upon the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2005).  

Where an increase in an existing disability rating based upon 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  If two 
evaluations are potentially applicable, the higher one will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

During the course of this appeal, VA promulgated new 
regulations for the evaluation of disabilities of the spine, 
effective September 26, 2003.  See 68 Fed. Reg. 51,454 (Aug. 
27, 2003)(codified at 38 C.F.R. part 4).  The amendments 
renumber the diagnostic codes and create a general rating 
formula for rating diseases and injuries of the spine.  If a 
law or regulation changes during the course of a claim or an 
appeal, the version more favorable to the veteran will apply, 
to the extent permitted by any stated effective date in the 
amendment in question.  38 U.S.C.A. § 5110(g); VAOPGCPREC 3-
2000.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); 
VAOPGCPREC 7-2003.  Because the amendments discussed above 
have a specified effective date without provision for 
retroactive application, they may not be applied prior to the 
effective date.  As of that effective date, the Board must 
apply whichever version of the rating criteria is more 
favorable to the veteran.  

The Board notes that the RO addressed the previous criteria 
in its May 2001 rating decision and the amended rating 
criteria in the August 2004 supplemental statement of the 
case (SSOC).  Therefore, the Board may also consider these 
amendments without first determining whether doing so will be 
prejudicial to the veteran.  Bernard v. Brown, 4. Vet. App. 
384, 392-94 (1993).  

Under the previous version of the rating criteria, the RO 
assigned the veteran's straightening of the back, consistent 
with inflammatory changes and lumbosacral strain a 20 percent 
rating under Diagnostic Code 5295, lumbosacral strain.  
38 U.S.C.A. § 4.71a (2003).  A 20 percent rating is assigned 
where there is lumbosacral strain with muscle spasm on 
extreme forward bending, and unilateral loss of lateral spine 
motion in the standing position.  The next highest rating is 
40 percent, which is assigned where the strain is severe, 
with listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in the standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above symptoms with abnormal 
mobility on forced motion.  

Under the amended version of the rating criteria, the 
veteran's straightening of the back, consistent with 
inflammatory changes and lumbosacral strain would be rated 
under Diagnostic Code 5237, lumbosacral or cervical strain.  
38 C.F.R. § 4.71a (2005).  The General Rating Formula for 
Diseases and Injuries of the Spine provides, in pertinent 
part, for a 20 percent evaluation when forward flexion of the 
thoracolumbar spine is greater than 30 degrees but not 
greater than 60 degrees; or, the combined range of motion of 
the thoracolumbar spine is not greater than 120 degrees; or 
there is muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent evaluation is warranted when forward flexion of the 
thoracolumbar spine is 30 degrees or less, or there is 
favorable ankylosis of the entire thoracolumbar spine.  

At an August 2004 VA spinal examination, the veteran reported 
low back pain with radiation to the testicles and occasional 
numbness in his toes.  He described the pain as "on and 
off," lasting on average one week, in moderate intensity.  
During the year preceding the examination, the veteran had 
three flare-ups which functionally impaired him.  During one 
flare-up, he went to the emergency room for treatment.  The 
examiner reported the veteran's forward flexion of the 
thoracolumbar spine as 0 to 60 degrees, extension as 0 to 20 
degrees, left lateral flexion as 0 to 30 degrees, right 
lateral flexion as 0 to 30 degrees, left and right lateral 
rotation were both reported as 0 to 30 degrees.  The examiner 
noted that the veteran experienced painful motion on the last 
degree of the range of motion tests.  The examiner stated 
that the veteran was limited by pain following repetitive use 
of the thoracolumbar spine during the exam.  He was not 
additionally limited by fatigue, weakness or lack of 
endurance.  There was tenderness to palpitation of the lumbar 
area as well as palpable spasm.  There was no muscular 
atrophy or weakness of the legs.  The Board notes that there 
was no evidence of neurologic deficit.  

Considering the previous rating criteria, the August 2004 VA 
spinal examination did not describe the veteran's strain as 
severe.  There is no listing of the whole spine to the 
opposite side, the veteran was negative for Goldthwaite's 
sign.  There is not marked limitation of forward bending in 
the standing position, there are no postural abnormalities or 
ankylosis, and there is no loss of lateral motion with osteo-
arthritic changes or narrowing or irregularity of the joint 
space.  A January 2002 letter from Dr. C., a private 
physician, states that the veteran has "mild limited" 
lumbosacral motion.  The letter also stated that there were 
no gross neurologic deficits.  

Considering the amended rating criteria, the veteran's 
disability does not meet the criteria for a 40 percent 
evaluation because the August 2004 VA spinal examination 
denies ankylosis and the veteran's forward flexion of his 
thoracolumbar spine is from 0 to 60 degrees.  A March 2001 VA 
spinal examination records his back flexion as 0 to 53 
degrees.  The 40 percent evaluation criteria state that the 
forward flexion must be 30 degrees or less.  The reports 
obtained by the VA only provide evidence, as a whole, against 
this claim.

When an evaluation of a disability is based upon limitation 
of motion, the Board must also consider, in conjunction with 
the otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 20, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  See also  
38 C.F.R. § 4.59 (considerations for evaluating disability 
from arthritis).  A finding of functional loss due to pain 
must be supported by adequate pathology and evidenced by the 
visible behavior of the claimant.  38 C.F.R. § 4.40, Johnston 
v. Brown, 10 Vet. App. 80, 85 (1997).  VA has determined that 
lumbosacral strain involves loss of range of motion.  

Review of the evidence of record reveals that the veteran has 
not sustained functional loss to a degree severe enough to 
warrant a higher rating.  The August 2004 VA spinal 
examination notes that the veteran experiences pain on 
movement in the last degree of the range of motion tests.  
The examiner stated that the veteran is limited by pain on 
motion after repetitive movements of his thoracolumbar spine, 
but was not limited by fatigue, weakness, lack of endurance 
following repetitive use of the thoracolumbar spine.  He had 
three acute flare-ups during the year preceding the exam that 
functionally impaired him for approximately two or three days 
per flare-up.  A March 2001 VA spinal examination states that 
the veteran's spinal function is not additionally limited by 
pain, fatigue, weakness or lack of endurance during 
repetitive use or during flare-ups.  The functional loss 
described by the examiners is not sufficient to award a 
higher rating.  As a whole, the most recent VA examination 
provides evidence against this claim.  Based on the review of 
this examination, the Board must find that it is entitled to 
very high probative value.

Considering the evidence of record, the Board finds that the 
overall disability picture does not more nearly approximate 
the criteria for a 40 percent evaluation under DC 5237 or DC 
5295.  38 C.F.R. § 4.7.  

Additionally, the Board finds no reason to refer the case to 
the Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b).  That 
is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest that the veteran is 
not adequately compensated by the regular rating schedule.  
VAOGCPREC 6-96.  

In conclusion, the Board finds that the preponderance of the 
evidence is against a disability rating greater than 20 
percent for straightening of the back, consistent with 
inflammatory changes and lumbosacral strain.  

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. 
§§  3.102, 3.156(a), 3.159, 3.326(a).  That is, by letters 
dated in Mach 2001 and February 2004, as well as information 
provided in the September 2001 statement of the case (SOC) 
and the May 2002 SSOC, the RO advised the veteran of the 
evidence needed to substantiate his claim and explained what 
evidence VA was obligated to obtain or to assist the veteran 
in obtaining and what information or evidence the veteran was 
responsible for providing.  In addition, the September 2001 
SOC and May 2002 SSOC include the text of the regulation that 
implements the notice and assistance provisions from the 
statute.  Thus, the Board finds that the RO has provided all 
notice required by the VCAA.  38 U.S.C.A. § 5103(a).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board observes that the RO issued the VCAA notice in 
March 2001, prior to the adverse determination on appeal.  
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  In the 
March 2001 letter, the RO did not specifically ask the 
veteran to provide any evidence in his possession that 
pertains to the claim.  However, the February 2004 VCAA 
notice letter made the specific request. Id. at 120-21.  
Therefore, the Board is satisfied that the March 2001 and 
February 2004 VCAA notices and the September 2001 SOC and May 
2002 SSOC fully notified the veteran of the need to give VA 
any evidence pertaining to his claim, such that there is no 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).   See Sutton v. Brown, 9 Vet. App. 553 (1996); 
see also 38 C.F.R. § 20.1102 (harmless error).  Moreover, 
neither the veteran nor his representative has made any 
showing or allegation that the content of the VCAA notice 
resulted in any prejudice to the veteran.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) (the appellant bears the 
initial burden of demonstrating VA's error in the 
adjudication of a claim and how that error was prejudicial).

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, available VA medical 
records and VA examinations, and relevant private medical 
records.  The Board remanded this case to assist the veteran 
with his claim.  As there is no other indication or 
allegation that relevant evidence remains outstanding, the 
Board finds that the duty to assist has been met.  
38 U.S.C.A. § 5103A.  

The Board is also satisfied as to compliance with its 
instructions from the October 2003 remand.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  


ORDER

A disability rating higher than 20 percent for straightening 
of the back, consistent with inflammatory changes and 
lumbosacral strain is denied.  



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


